DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The specification has defined “a hose retaining structure” as “a hose tray 130” in paragraph [0027] and as such the structure has been interpreted as a tray.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Seward on 12/20/2021.

The application has been amended as follows: 

In The Claims:
…
2. (Currently Amended) The hose retention system of claim 1, wherein each arm member of the plurality of spaced apart arm members includes an approximately L-shaped brackets a part of the secured end of the upper cage.

3. (Currently Amended) The hose retention system of claim 1, wherein each arm member of the plurality of spaced apart arm members includes an approximately J-shaped arm portion that forms a part of the first longitudinally-extending channel.
…
6. (Currently Amended) The hose retention system of claim 1, wherein the secured end of the upper cage includes a plurality of longitudinally-spaced apart end portions of the plurality of spaced apart arm members that are secured to the mast structure, and wherein the secured end fixes the upper cage in a stationary position.
…
8. (Currently Amended) A hose retention system of a negative-angle-capable blasthole drilling machine, comprising: 
a cabin; 
a mast structure that, during a drilling operation, is configured to be positioned at an orientation that forms an acute angle with the cabin when the negative-angle- capable blasthole drilling machine is viewed from a side; and 
a cage to extend longitudinally along the mast structure, the cage including: 
a secured end to couple the cage to the mast structure; 
a free end to extend toward the mast structure; 

a hose retaining wall forming an enclosure on at least a portion of the longitudinally-extending channel, the hose retaining wall extending from the free end toward the secured end and having three sides that enclose the longitudinally-extending channel between a plurality of arm members that each extend from the secured end toward the free end, wherein the hose retaining wall includes a mesh material extending along the three sides that enclose the longitudinally-extending channel.

9. (Cancelled)
…

16. (Currently Amended) A hose retention system of a negative-angle-capable blasthole drilling machine, comprising: 
a cabin; 
a mast structure positionable beyond a vertical orientation towards the cabin; 
an upper cage extending longitudinally along the mast structure, the upper cage having a secured end coupling the upper cage to the mast structure, a free end extending toward the mast structure, and a first longitudinally-extending channel to support a plurality of hoses; and 
a lower cage separate from the upper cage and extending longitudinally along the mast structure, the lower cage having a secured end coupling the lower cage to the mast structure, a free end extending toward the mast structure, and a second longitudinally-extending channel to support [[a]] the plurality of hoses when the mast structure is positioned beyond the vertical orientation during a drilling operation, the lower cage including a joint at the secured end of the lower cage such that the lower cage is pivotal between a first position for retaining the plurality of hoses where the first longitudinally- extending channel and the second longitudinally-extending channel are aligned and the free end of the lower cage covers a hose retaining structure, and a second position where the first longitudinally-extending channel and the second longitudinally- extending channel are offset and the free end of the lower cage is spaced away from the hose retaining structure such that the hose retaining structure is uncovered.


17. (Currently Amended) The hose retention system of claim 16, further comprising the plurality of hoses; wherein the plurality of hoses are secured to a portion of the mast structure adjacent to an upper end of the lower cage.
…
19. (Currently Amended) The hose retention system of claim 16, further comprising the plurality of hoses; wherein the hose retention system includes a fluid motor that receives the plurality of hoses and that is slidable between a first motor position and a second motor position, and the upper cage is configured to support the plurality of hoses when the fluid motor is disposed in the first motor position.
…
21. (Currently Amended) The hose retention system of claim 1, further comprising a frame that supports the cabin and the mast structure, the mast structure having a pivot secured to a base portion of the mast structure, 
wherein the pivot connects the base portion of the mast structure to the frame and enables the mast structure to move from the vertical orientation, where a vertical axis defined by the mast structure overlaps the frame, to a position beyond the vertical orientation towards the cabin.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/Muhammad Ijaz/Primary Examiner, Art Unit 3631